Curia.

By the submission of these parties without a rule, the cause is out of Court; and there is no provision that it should be made a rule. Without saying whether the taxation can have any effect, it is clearly not such an official one as will shut out all inquiry at the Circuit, in an action upon the bond or award. The submission deprives us of summary jurisdiction over the costs. The right of taxation, as between attorney and client, stands upon a different ground, viz. the power of the Court over their own officers, The motion must be denied.
Motion denied.(a)

 Chapman v. Lansdown, (1 Anstr. 273,) S. P.